Title: To Thomas Jefferson from Jean Xavier Bureaux de Pusy, 11 August 1801
From: Pusy, Jean Xavier Bureaux de
To: Jefferson, Thomas


Monsieur le Président,
New York, août, 11. 1801
Le Signataire du Memoire ci joint m’a prié de Vous le faire parvenir et de l’appuyer auprès de vous. Je ne me Connais aucun Droit à vous recommander Personne, Et de plus, je Croirais autant manquer à la Vénération que je vous dois, en Cherchant à capter Votre bienveillance, même en faveur d’un de mes amis, dont les prétentions ou les Droits seraient bien fondès, comme je crois l’être ceux de Mr. Poirey, qu’en essayant de vous interesser pour une Cause injuste. Je crois donc remplir Suffisamment toutes les intentions du Petitionnaire, en vous transmettant Son Mémoire Et les pieces qui y Sont annexèes. Il parait mettre un grand prix à la lettre de Mr. Washington, qu’il regarde comme un reconnaissance de Ses Services Et il me charge de la lui Conserver: J’ose donc vous prier de me renvoyer Cette lettre, lorsque vous estimeres qu’elle ne vous est plus nècessaire.
Veuillez recevoir avec bonté, Monsieur le Président, l’hommage de mon Profond respect.
Jx. Bureaux-Pusy
 
Editors’ translation
Mister President,
New York, August 11, 1801
The writer of the attached memorandum begged me to transmit it to you with my recommendation. I recognize in myself no right to recommend anyone to you, and moreover, I would feel that I derogated as much from the reverence that I owe you in seeking to gain your favorable consideration, even in favor of one of my friends whose claims and rights were solidly founded—as I believe Mr. Poirey’s are—as if I were trying to interest you in an unjust cause. I feel therefore that I am sufficiently fulfilling all the petitioner’s intentions by transmitting to you his memorandum and the attached documents. He appears to lay great store by Mr. Washington’s letter, which he considers to be recognition for his services, and he charges me to keep it for him; I make bold, therefore, to beg you to send me back that letter, when you judge that it is no longer necessary for you.
Please receive with kindness, Mister President, the homage of my profound respect.
Jx. Bureaux-Pusy
